It is said that the plaintiffs cannot recover for the dressed hogs actually delivered, because they failed to deliver the live hogs upon their arrival in New York; the delivery of the latter being, as it is insisted, a condition precedent to the right of the plaintiffs to claim payment for the former. This consequence is supposed to follow, from the finding of the referee that the plaintiffs agreed to sell both the live and the dressed hogs "in one and the same contract."
But it by no means follows, because a party has agreed to do several things by one and the same contract, that performance of the contract in all its parts is a condition precedent to any right to claim payment for the portion which may have been done. Were this so, there could be no such thing as "independent covenants" in any contract. It is always a question of construction, depending upon the terms of the contract, its subject matter, and the circumstances under which it was made, whether there is a condition precedent or not. There are certain well established legal principles which seem to me decisive of this question in the present case. It is plain of itself and well settled by authority, that when by the terms of a contract a payment by one party is to precede some act to be done by the other, then the performance of the act cannot be treated as a condition of the payment; as in the case of contracts for the sale and conveyance of lands, where payments are to be made before the time fixed for the conveyance.
Again, it is equally well settled, that where, upon the sale of goods, no other time is fixed, payment is to be made when *Page 432 
the goods are delivered; and the vendor is under no obligation to deliver them without such payment. There is nothing in the present case which is at all indicative of an intention to give a credit to the defendant. If the contract had been to deliver articles of a perfectly homogeneous nature at different times, but at a uniform price, there might possibly be some ground for holding that the delivery of the whole was to precede any payment for the portion delivered. But even in that case, the authorities show that there must be something in the terms of the contract, from which the intention to make the delivery of the whole a condition, may be implied.
Thus, in the case of Withers v. Reynolds (2 Barn. Adol., 882), where the agreement was to supply the plaintiff with wheat straw of good quality, sufficient for his use as a stable-keeper, and delivered on his premises, at the rate of three loads in a fortnight, up to a certain period, at the price of 33s. per load or thirty-six trusses; the plaintiff agreeing to pay for each load at that rate, it was held that the plaintiff was bound to pay for the loads as they were delivered. All the straw was to be delivered, in that case, under "one and the same contract;" and moreover, the defendant had positively agreed by that contract, to supply the plaintiff with straw for a certain length of time — an agreement which he refused to fulfill; and yet it was held, that performance in this respect was not essential to his right to claim payment for the straw actually delivered.
As the effect of a condition precedent is, to prevent the court from dealing out justice to the parties according to the equities of the case, it is not surprising that we find it so frequently said that constructions productive of such conditions are not to be encouraged. Parties must be held strictly to their contracts; and where they have agreed in terms or by plain implication to a condition which is to bar them of a recovery according to what is equitable aud just, they must abide by the consequences. But courts are to see that such was the intention of the parties, before they are held up to so rigid a rule. *Page 433 
The contract in this case, although "one and the same," is by no means indivisible. On the contrary, it consists of two distinct parts, having no necessary connection, except that they were made at the same time. Each portion of the contract is complete of itself without reference to the other. On what then are we to predicate an assumption, that its separate branches were intended to be dependent upon, rather than independent of, each other?
The implication must be plain and unmistakable to justify such a conclusion, as its effect would be to impose upon the plaintiff a heavy penalty or forfeiture. If the time for the delivery of the live hogs had been definitely fixed, it might be more reasonable to suppose that the plaintiffs were to wait for payment for the dressed hogs until that time. But the former had not arrived; their arrival might be delayed; they might never arrive; and yet the conclusion contended for supposes the plaintiff to have consented to give this indefinite kind of credit for a marketable article, which would have commanded the money any day at the market price.
It is urged that the referee, by finding that the whole agreement was by "one and the same contract," has virtually found that the contract was entire and indivisible, and that this finding settles the question. But whether the contract is indivisible or not, the terms of the contract being given, is a question of law, upon which the finding of the referee is not conclusive. Such, however, is not the true construction of the finding. It evidently is not the construction put upon it by the referee himself, because he held that the plaintiffs could recover. All that is meant by the finding is, that the whole agreement, consisting of different parts, was made at one and the same time.
In my view the contract was plainly divisible, and the judgment of the Supreme Court should therefore be affirmed.
JOHNSON, Ch. J., COMSTOCK, GRAY, GROVER and STRONG, Js., concurred; ALLEN, J., expressed no opinion.
Judgment affirmed. *Page 434